       CASE 0:20-cv-01162-SRN-BRT Document 3 Filed 05/18/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

  Terrell Davis,                                               Civ. No. 20-1162 (SRN/BRT)

                          Plaintiff,

  v.                                                                ORDER

  Paul Schnell, Commissioner of
  Corrections, in Official Capacity; and
  William Bolin, Warden, Moose Lake
  Correctional Facility, in Official Capacity,

                          Defendants.



       Plaintiff Terrell Davis did not pay the filing fee for this case, but instead filed an

application seeking leave to proceed in forma pauperis (“IFP”). (Doc. No. 2.) Davis’s

IFP application is now before the Court and must be addressed before any other action is

taken in this matter.

       Because Davis is a prisoner, his IFP application is subject to the requirements of

28 U.S.C. § 1915(b). This statute provides that:

              (1) Notwithstanding subsection (a), if a prisoner brings a civil
              action . . . in forma pauperis, the prisoner shall be required to
              pay the full amount of a filing fee. The court shall assess and,
              when funds exist, collect, as a partial payment of any court
              fees required by law, an initial partial filing fee of 20 percent
              of the greater of —

                        (A) the average monthly deposits to the
                        prisoner’s account; or

                        (B) the average monthly balance in the
                        prisoner’s account for the 6-month period

                                               1
      CASE 0:20-cv-01162-SRN-BRT Document 3 Filed 05/18/20 Page 2 of 4



                      immediately preceding the filing of the
                      complaint . . . .

              (2) After payment of the initial partial filing fee, the prisoner
              shall be required to make monthly payments of 20 percent of
              the preceding month’s income credited to the prisoner’s
              account. The agency having custody of the prisoner shall
              forward payments from the prisoner’s account to the clerk of
              the court each time the amount in the account exceeds $10
              until the filing fees are paid.

              (3) In no event shall the filing fee collected exceed the
              amount of fees permitted by statute for the commencement of
              a civil action . . . .

              (4) In no event shall a prisoner be prohibited from bringing a
              civil action . . . for the reason that the prisoner has no assets
              and no means by which to pay the initial partial filing fee.

       According to this statute—which is part of the Prison Litigation Reform Act of

1995 (“PLRA”)—prisoners who are granted IFP status are not excused from paying the

court filing fee altogether, as is the case for non-prisoner IFP litigants. Instead, a prisoner

who is granted IFP status is merely granted permission to pay the filing fee in

installments, rather than paying the entire amount in advance. Ashley v. Dilworth, 147

F.3d 715, 716 (8th Cir. 1998) (“The purpose of the [PLRA] was to require all prisoner-

litigants to pay filing fees in full, with the only issue being whether the inmate pays the

entire filing fee at the initiation of the proceeding or in installments over a period of

time.”). Section 1915(b)(1) requires prisoner IFP applicants to pay an initial partial filing

fee at the outset of the case, and § 1915(b)(2) requires that the remaining balance be paid

in installments through regular deductions from the prisoner’s trust account.




                                               2
      CASE 0:20-cv-01162-SRN-BRT Document 3 Filed 05/18/20 Page 3 of 4



       In this case, Davis’s trust account statement shows that the amount of his average

monthly deposits during the preceding six-month period was $248.98, while his average

balance during the same period was $57.38. (See Doc. No. 2 at 6.) Because the deposits

amount exceeds the balance amount, Davis’s initial partial filing fee in this case, under

the formula prescribed by 28 U.S.C. § 1915(b)(1), will be 20% of the average deposits

amount, or $49.80. This action will not go forward until Davis’s initial partial filing fee

of $49.80 has been paid in full. If Davis elects to pursue this action through payment of

the $49.80 initial partial filing fee, the entirety of the remaining balance of the $350.00

statutory filing fee will have to be paid in later installments.1 Prison officials will be

ordered to deduct funds from Davis’s trust account and submit such funds to the Court, as

provided by § 1915(b)(2), regardless of whether Davis succeeds in this action.2 If Davis

does not pay his initial partial filing fee within 20 days of the date of this order, he will be

deemed to have abandoned this action, and it will be recommended that the case be

dismissed without prejudice for lack of prosecution. See Fed. R. Civ. P. 41(b).




1
       The statutory filing fee for new actions commenced in a federal district court is
$350.00. 28 U.S.C. § 1914(a). On May 1, 2013, the district courts began to assess an
additional $50.00 administrative fee, raising the total fee to $400.00. The PLRA,
however, applies only to the statutory filing fee. Thus, Davis will be required to pay the
unpaid balance of the $350.00 statutory filing fee—not the $400.00 total fee—in
installments pursuant to § 1915(b)(2).
2
      Davis is warned that state officials sued in their official capacities, as specified in
the complaint, are immune from claims for monetary damages. See, e.g., Andrus ex rel
Andrus v. Arkansas, 197 F.3d 953, 955 (8th Cir. 1999). Davis should therefore strongly
consider filing an amended complaint if he intends to proceed with his request for
monetary damages. See 28 U.S.C. § 1915A.
                                               3
      CASE 0:20-cv-01162-SRN-BRT Document 3 Filed 05/18/20 Page 4 of 4



                                            ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

       1.     Plaintiff Terrell Davis must pay an initial partial filing fee of at least $49.80

within 21 days of the date of this order.

       2.     Should Davis fail to pay the initial partial filing fee, it will be recommended

that this action be dismissed without prejudice for failure to prosecute.

  Dated: May 18, 2020                             s/ Becky R. Thorson
                                                  BECKY R. THORSON
                                                  United States Magistrate Judge




                                              4
